The personal representatives of the deceased partner are not necessary parties to this action brought by one who claims to be a surviving partner to compel an accounting by a third person in possession of the partnership assets.
The order of the Appellate Division granting a new trial is not subject to review upon this appeal from the *Page 206 
final judgment (Kade v. Sanitary F.  C. Co., 256 N.Y. 371).
The judgment dismissing the complaint for defect of parties should be reversed without costs.
The appeal from the order granting a new trial should be dismissed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment accordingly.